Title: To George Washington from Samuel Chase, 28 June 1798
From: Chase, Samuel
To: Washington, George



Dear Sir
Baltimore 28 June 1798

I had the Honor to receive your favor of the 17th Instant, about a Week past, enclosing an Extract of a letter to You from the Reverend Mr Belknap, of New-Hampshire.
I have been very unwell, with very little Interval, for some Months, and confined to my House for the last Nine Weeks, with the Sciatica and Gravel.
I have no knowledge of the Family of Calvert than what I obtained in a Cause, which I argued, between the late Mr Benedict Calvert, of prince Georges County, and the Tenants of Ann Arundel Mannor. I have stated the pedigree of the Family from my Notes of the Special Verdict in that Case, and I beleive it to be

accurate. I have added a few facts taken from our old Laws. I beleive the Records of the old proprietary Council are at Annapolis, and I imagine some Information might be obtained from them.
I request the favor of You to present my most respectful Compliments to Mrs Washington, and I pray You both to accept my best Wishes for your Health, and prosperity. I have the Honor to remain, With every Sentiment of Respect, & Esteem, Your affectionate, and obliged Humble Servant

Samuel Chase

